DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the AFCP 2.0
Applicant has amended claims 1, 2, 5, 11, 12, 14, 16, 17, 20 and 22 in the amendment filed on 8/8/2022. Claims 1-34 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 8/8/2022 with respect to the claims 1-34 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-34 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of Applicant's Remarks filed on May 18, 2022 (i.e., pages 12-14) with respect to the claim limitations point out and make clear the reason claims are patentable over the prior arts of record such as Whitby-Strevens (US No. 2013/0195160 A1) and Makiou Abdelhamid et al. “improving Web Application Firewalls to detect advanced SQL injection attacks”, 2014 10TH INTERNATIONAL CONFRENCE ON INFORMATION ASSURANCE AND SECURITY, IEEE, 28 November 2014, pages 35-40, (hereinafter “Makiou et al.”). Thus, the reason for allowance is probably evident from the record and no statement for Examiner's reason for allowance is necessary (see MPEP 13202.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/15/2022